
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
OCCIDENTAL OIL AND GAS CORPORATION
RETURN ON ASSETS INCENTIVE AWARD AGREEMENT
(Cash-based, Cash-settled Award)



GRANTEE:[Name]

 

 
DATE OF GRANT:
 
 
TARGET INCENTIVE AMOUNT:
 
$                                    
PERFORMANCE PERIOD:
 
January 1, 2009 through December 31, 2012

        THIS AGREEMENT is made as of the Date of Grant between OCCIDENTAL
PETROLEUM CORPORATION, a Delaware corporation ("Occidental" and, with its
subsidiaries, the "Company"), and Grantee.

        1.     GRANT OF RETURN ON ASSETS INCENTIVE AWARD.    In accordance with
this Agreement and the Occidental Petroleum Corporation 2005 Long-Term Incentive
Plan, as the same may be amended from time to time (the "Plan"), Occidental
grants to the Grantee as of the Date of Grant, the right to receive in cash up
to 200% of the Target Incentive Amount.

        2.     RESTRICTIONS ON TRANSFER.    Neither this Agreement nor any right
to receive cash pursuant to this Agreement may be transferred or assigned by the
Grantee other than (i) to a beneficiary designated on a form approved by the
Company (if enforceable under local law), by will or, if the Grantee dies
without designating a beneficiary of a valid will, by the laws of descent and
distribution, or (ii) pursuant to a domestic relations order, if applicable, (if
approved or ratified by the Committee).

        3.     PERFORMANCE GOAL.    The Performance Goal for the Performance
Period is based on the attainment of at least a minimum Return on Assets, as set
forth on Exhibit 1. Return on Assets for the purposes of Exhibit 1 shall be the
percentage obtained by dividing (i) the sum of after-tax earnings for the Oil
and Gas Segment for each year in the Performance Period, as reported in the
preliminary year-end financial statements of the Company, by (ii) the sum of the
Oil and Gas Assets as of December 31st for each year in the Performance Period.
For the purpose of the foregoing sentence, "Assets" will reflect all
acquisitions, divestures and write downs during the Performance Period unless
the Chief Financial Officer of Occidental recommends exclusion and the Committee
agrees.

        4.     VESTING AND FORFEITURE OF RETURN ON ASSETS INCENTIVE
AWARD.    (a) The Grantee must remain in the continuous employ of the Company
through the last day of the Performance Period to receive payment of this award.
The continuous employment of the Grantee will not be deemed to have been
interrupted by reason of the transfer of the Grantee's employment among the
Company and its affiliates or an approved leave of absence. However, if, prior
to the end of the Performance Period, the Grantee dies, becomes permanently
disabled while in the employ of the Company and terminates employment as a
result thereof, retires with the consent of the Company, or terminates
employment for the convenience of the Company (each of the foregoing, a
"Forfeiture Event"), then the Target Incentive Amount upon which the Grantee's
award is based will be reduced on a pro rata basis based upon the number of days
remaining in the Performance Period following the date of the Forfeiture Event.
If the Grantee terminates employment voluntarily or is terminated for cause
before the end of the Performance Period, then this Agreement will terminate
automatically on the date of the Grantee's termination and the Grantee shall
forfeit the right to receive any cash hereunder.

(b)The Grantee's right to receive payment in cash of this award in an amount not
to exceed 200% of the Target Incentive Award will be based on, and become
nonforfeitable upon the Committee's certification of, the attainment of the
Performance Goal.

--------------------------------------------------------------------------------



(c)For the purposes of Section 4(b), if prior to the end of the Performance
Period, the Grantee transfers his employment among the Company and its
affiliates, the amount of the award attained by the Grantee shall be determined
by assessing the level of achievement of the Performance Goals, if any,
certified by the Committee for each entity which employed the Grantee during the
Performance Period and multiplying the Target Incentive Amount attainable at
such level by a fraction equal to the number of days in the Performance Period
that the Grantee worked for the entity divided by the total number of days in
the Performance Period. If employees of the entity to which the Grantee
transfers did not receive substantially similar Return on Asset Incentive
Awards, then the amount of the award attained by the Grantee shall be determined
as if the Grantee had not transferred but had remained with Grantee's original
employer.

(d)Notwithstanding Section 4(b), if a Change in Control event occurs prior to
the end of the Performance Period, the Grantee's right to receive cash equal to
the Target Incentive Amount (as adjusted for any Forfeiture Event pursuant to
Section 4(a)) will become nonforfeitable.

        5.     PAYMENT OF AWARDS.    Up to and including 200% of the Target
Incentive Amount, as adjusted pursuant to Sections 4 and 6 of this Agreement,
will be settled in cash only. Payment will be made to the Grantee as promptly as
practicable after the Committee's certification of the attainment of the
Performance Goal or the Change in Control event, as the case may be, which, in
the case of payment upon attainment of the Performance Goal, shall be made no
later than the 15th day of the third month following the end of the first
taxable year in which the award is no longer subject to a substantial risk of
forfeiture.

        6.     ADJUSTMENTS.    The Committee may adjust the Performance Goal or
other features of this Grant as permitted by Section 5.2.3 of the Plan.

        7.     NO EMPLOYMENT CONTRACT.    Nothing in this Agreement confers upon
the Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee. Unless otherwise agreed in a writing
signed by the Grantee and an authorized representative of the Company, the
Grantee's employment with the Company is at will and may be terminated at any
time by the Grantee or the Company

        8.     TAXES AND WITHHOLDING.    The Grantee is responsible for any
federal, state (including, as required by applicable law, the state in which the
Grantee resides on the Grant Date and the states in which the Grantee resides
during the vesting period), local or foreign tax, including income tax, social
insurance, payroll tax, payment on account or other tax-related withholding with
respect to this Return on Assets Incentive Award. If the Company must withhold
any tax in connection with granting or vesting of this Return on Assets
Incentive Award, the Grantee by acknowledging this Agreement agrees that, so
long as the Grantee is an employee of the Company for tax purposes, all or any
part of any such withholding obligation shall be deducted from the Grantee's
wages or other cash compensation (including amounts payable pursuant to this
Return on Assets Incentive Award). The Grantee shall pay to the Company any
amount that cannot be satisfied by the means previously described.

        9.     COMPLIANCE WITH LAW.    The Company will make reasonable efforts
to comply with all applicable federal, state and foreign laws. However, if it is
not feasible for the Company to comply with these laws with respect to the grant
or settlement of these awards, then the awards may be cancelled without any
compensation or additional benefits provided to Grantee as a result of the
cancellation.

        10.   RELATION TO OTHER BENEFITS.    The benefits received by the
Grantee under this Agreement will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under

2

--------------------------------------------------------------------------------




any life insurance plan covering employees of the Company. Additionally, this
Return on Assets Incentive Award is not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses or long-service awards. The grant of this Return on Assets Incentive
Award does not create any contractual or other right to receive future grants of
Return on Assets Incentive Awards or benefits in lieu of Return on Assets
Incentive Awards, even if Grantee has a history of receiving Return on Assets
Incentive Awards, or other cash or stock awards.

        11.   AMENDMENTS.    The Plan may be modified, amended, suspended or
terminated by the Board at any time, as provided in the Plan. Any amendment to
the Plan will be deemed to be an amendment to this Agreement to the extent it is
applicable to this Agreement; however, no amendment will adversely affect the
rights of the Grantee under this Agreement without the Grantee's consent.

        12.   SEVERABILITY.    If one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.

        13.   ENTIRE AGREEMENT; RELATION TO PLAN; INTERPRETATION.    Except as
specifically provided in this Section, this Agreement and the Attachments
incorporated in this Agreement constitute the entire agreement between the
Company and the Grantee with respect to this Return on Assets Incentive Award.
This Agreement is subject to the terms and conditions of the Plan. In the event
of any inconsistent provisions between this Agreement and the Plan, the
provisions of the Plan control. Capitalized terms used in this Agreement without
definition have the meanings assigned to them in the Plan. References to
Sections and Attachments are to Sections of, and Attachments incorporated in,
this Agreement unless otherwise noted.

        14.   SUCCESSORS AND ASSIGNS.    Subject to Sections 2 and 4, the
provisions of this Agreement shall be for the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

        15.   GOVERNING LAW.    The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.

        16.   PRIVACY RIGHTS.    By accepting this Return on Asset Incentive
Award, the Grantee explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee's personal data as
described in this Agreement by and among, as applicable, the Company and its
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee's participation in the Plan. The Company holds, or may receive from
any agent designated by the Company, certain personal information about the
Grantee, including, but not limited to, the Grantee's name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of this Return on Assets Incentive Award or any
other entitlement to cash or shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee's favor, for the purpose of
implementing, administering and managing the Plan, including complying with
applicable tax and securities laws ("Data"). Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan. These recipients may be located in the Grantee's country or elsewhere,
and may have different data privacy laws and protections than the Grantee's
country. By accepting this Agreement, the Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes described above. The Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Committee in writing. Refusing or
withdrawing consent may affect the Grantee's ability to participate in the Plan.

3

--------------------------------------------------------------------------------



        17.   ELECTRONIC DELIVERY.    The Company may, in its sole discretion,
decide to deliver any documents related to this Return on Assets Incentive Award
granted under the Plan or future awards that may be granted under the Plan (if
any) by electronic means or to request the Grantee's consent to participate in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and, if requested, to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

        18.   GRANTEE'S REPRESENTATIONS AND RELEASES.    By accepting this
Return on Asset Incentive Award, the Grantee acknowledges that the Grantee has
read this Agreement and understands that (i) the grant of this Return on Assets
Incentive Award is made voluntarily by Occidental in its discretion with no
liability on the part of any of its direct or indirect subsidiaries and that, if
the Grantee is not an employee of Occidental, the Grantee is not, and will not
be considered, an employee of Occidental but the Grantee is a third party
(employee of a subsidiary) to whom this Return on Assets Incentive Award is
granted; (ii) the Grantee's participation in the Plan is voluntary; (iii) the
future amount of any cash payment pursuant to this Return on Assets Incentive
Award cannot be predicted and Occidental does not assume liability in the event
this Return on Assets Incentive Award has no value in the future; and
(iv) subject to the terms of any tax equalization agreement between the Grantee
and the entity employing the Grantee, the Grantee will be solely responsible for
the payment or nonpayment of taxes imposed or threatened to be imposed by any
authority of any jurisdiction.

In consideration of the grant of this Return on Assets Incentive Award, no claim
or entitlement to compensation or damages shall arise from termination of this
Return on Assets Incentive Award or diminution in value of this Return on Assets
Incentive Award resulting from termination of the Grantee's employment by the
Company (for any reason whatsoever) and, to the extent permitted by law, the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Agreement, the Grantee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

By accepting this Return on Asset Incentive Award, the Grantee agrees, to extent
not contrary to applicable law, to the General Terms of Employment set out on
Attachment 1 and the Arbitration Provisions set out on Attachment 2, which, in
each case, are incorporated in this Agreement by reference.

        19.   COMPLIANCE WITH SECTION 409A OF THE CODE.    Notwithstanding
anything to the contrary contained in this Agreement, to the extent that the
Board determines that the Plan or this award is subject to Section 409A of the
Code and fails to comply with the requirements of Section 409A of the Code, the
Board reserves the right (without any obligation to do so) to amend or terminate
the Plan and/or amend, restructure, terminate or replace this award in order to
cause this award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
on its behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate.

 
   
   




  OCCIDENTAL PETROLEUM CORPORATION

    

       

    

  By:     


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



        The undersigned Grantee hereby accepts this Return on Assets Incentive
Award, subject to the terms and conditions of the Plan and the terms and
conditions set forth in this Agreement.

 
   
   


    

    


--------------------------------------------------------------------------------

Grantee

    

       

    

  Date:     


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



EXHIBIT 1
2005 Long-Term Incentive Plan
2008 Occidental Oil and Gas Corporation Return on Assets Incentive Award

(Payment Percentage of Target Incentive Amount of Return on Assets Incentive
Award
that becomes Nonforfeitable
Based on Return on Assets for the Four-Year Period Ending December 31, 2012)

End of Period Return on Assets
 
Payment Percentage*

18%

  200%

14%

  100%

10%

  0%

--------------------------------------------------------------------------------

*Payment Percentages for Return on Assets for other values between 10% and 14%
and between 14% and 18% will be interpolated in the Committee's discretion.

6

--------------------------------------------------------------------------------



Attachment 1
General Terms of Employment

        A.    Except as otherwise required by law or legal process, the Grantee
will not publish or divulge to any person, firm, corporation or institution and
will not use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, "Occidental Parties"), at any time during or after
the Grantee's employment by the Company, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental's Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.

        B.    At the time of leaving employment with the Company, the Grantee
will deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee's possession or control.

        C.    The Grantee will, during the Grantee's employment by the Company,
comply with the provisions of Occidental's Code of Business Conduct.

        D.    Except as otherwise required by the Grantee's job or permitted by
law, the Grantee will not make statements about any Occidental Parties (1) to
the press, electronic media, to any part of the investment community, to the
public, or to any person connected with, employed by or having a relationship
with any of them without permission of an officer of the Company, or (2) that
are derogatory, defamatory or negative. Nothing herein, however, shall prevent
Grantee from making a good faith report or complaint to appropriate governmental
authorities. To the fullest extent permitted by law, Grantee will not interfere
with or disrupt any of the Company's operations or otherwise take actions
intended directly to harm any of the Occidental Parties.

        E.    All inventions, developments, designs, improvements, discoveries
and ideas that the Grantee makes or conceives in the course of employment by the
Company, whether or not during regular working hours, relating to any design,
article of manufacture, machine, apparatus, process, method, composition of
matter, product or any improvement or component thereof, that are manufactured,
sold, leased, used or under development by, or pertain to the present or
possible future business of the Company shall be a work-for-hire and become and
remain the property of Occidental, its successors and assigns.

        The provisions of this Section do not apply to an invention that
qualifies fully under the provisions of Section 2870 of the California Labor
Code, which provides in substance that provisions in an employment agreement
providing that an employee shall assign or offer to assign rights in an
invention to his or her employer do not apply to an invention for which no
equipment, supplies, facilities, or trade secret information of the employer was
used and which was developed entirely on the employee's own time, except for
those inventions that either (a) relate, at the time of conception or reduction
to practice of the invention, (1) to the business of the employer or (2) to the
employer's actual or demonstrably anticipated research or development, or
(b) result from any work performed by the employee for the employer.

        F.     The foregoing General Terms of Employment are not intended to be
an exclusive list of the employment terms and conditions that apply to the
Grantee. The Company, in its sole discretion, may at any time amend or
supplement the foregoing terms. The Grantee's breach of the foregoing General
Terms of Employment will entitle the Company to take appropriate disciplinary
action, including, without limitation, reduction of the Return on Assets
Incentive Award granted pursuant to this Agreement and termination of
employment.

7

--------------------------------------------------------------------------------



Attachment 2
Arbitration Provisions

Any dispute arising out of or in any way related to the Grantee's employment
with any of the Occidental Parties, or the termination of that employment, will
be decided exclusively by final and binding arbitration pursuant to any
procedures required by applicable law. To the extent not inconsistent with
applicable law, any arbitration will be submitted to American Arbitration
Association ("AAA") and subject to AAA Employment Arbitration Rules and
Mediation Procedures in effect at the time of filing of the demand for
arbitration. Only the following claims are excluded from this Agreement:
(1) claims for workers' compensation, unemployment compensation, or state
disability benefits, and claims based upon any pension or welfare benefit plan
the terms of which contain an arbitration or other non-judicial dispute
resolution procedure, (2) to the extent permitted by applicable law, claims for
provisional remedies to maintain the status quo pending the outcome of
arbitration, (3) claims based on employee compensation award agreements and
incentive plans and (4) claims which are not permitted by applicable law to be
subject to a binding pre-dispute arbitration agreement.

Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.

To the extent required under applicable law, the Grantee's responsibility for
payment of the neutral arbitrator's fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator. Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and fees. Any
controversy regarding the payment of fees and expenses under this arbitration
provision shall be decided by the arbitrator.

The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court. Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award. The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5

